Citation Nr: 1107398	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-30 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether a May 10, 2006 rating decision was clearly and 
unmistakably erroneous for failing to grant service connection 
for fibromyalgia.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to June 
1997.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas, in which the RO found no clear and 
unmistakable error (CUE) in a May 2006 rating decision which 
denied service connection for fibromyalgia.  A Notice of 
Disagreement (NOD) was filed in February 2008, a Statement of the 
Case (SOC) was issued in September 2008, and a Substantive Appeal 
was received in October 2008.  

The Veteran testified at a hearing before the Board in June 2010.  


FINDING OF FACT

The May 10, 2006 rating decision, which denied service connection 
for fibromyalgia, was adequately supported by the evidence then 
of record, and was not undebatably erroneous.


CONCLUSION OF LAW

The May 10, 2006 rating decision denying service connection for 
fibromyalgia was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  On 
an appeal involving review of a prior final regional office 
decision on the basis of clear and unmistakable error (CUE), VA 
has no obligations with respect to notification and assistance.  
See Parker v. Principi, 15 Vet. App. 407 (2002).  Accordingly, no 
further discussion of VA's duties is required.

II.  Clear and unmistakable error

The Veteran alleges that the RO committed clear and unmistakable 
error in denying service connection for fibromyalgia in a May 10, 
2006 rating decision.  The crux of the Veteran's argument is that 
the RO erred in evaluating the evidence of record.  Specifically, 
the Veteran alleges that the Board failed to properly consider 
private treatment records from Dr. R.L.M. and Dr. W.C.C.   

Clear and unmistakable error is a very specific and rare kind of 
error; it is the kind of error, of fact or law, that when called 
to the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result would 
have been manifestly different but for the error. To find CUE, 
the correct facts, as they were known at the time, must not have 
been before the adjudicator (a simple disagreement as to how the 
facts were weighed or evaluated will not suffice) or the law in 
effect at that time was incorrectly applied; the error must be 
undebatable and of a sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  See Pierce v. 
Principi, 240 F.3d 1348 (Fed.Cir. 2001); Baldwin v. West, 15 Vet. 
App. 302 (2001) and 13 Vet. App. 1 (1999); Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999); Link v. West, 12 Vet. App. 39 (1998); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. 
App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); Russell v. 
Principi, 3 Vet. App. 310 (1992).  A simple disagreement with how 
the RO evaluated the facts is not sufficient to raise a valid 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In view of the standard that error must be undebatable and about 
which reasonable minds cannot differ, the benefit of the doubt 
rule of 38 U.S.C.A. § 5107(b) can never be applicable in a claim 
of clear and unmistakable error.  Clear and unmistakable error 
either exists undebatably or there is no clear and unmistakable 
error within the meaning of 38 C.F.R. § 3.105(a).  Russell v. 
Principi, 3 Vet. App. at 314.  In light of this, any argument 
that § 5107(b) has not been applied is inapplicable to a clear 
and unmistakable error claim.  

As a threshold matter, the Board finds that the arguments 
advanced by the Veteran and his representative allege clear and 
unmistakable error with the requisite specificity, and dismissal 
of his claim for failure properly plead his claim is not 
warranted.  See Simmons v. Principi, 17 Vet. App. 104, 110-14 
(2003).  The Board will therefore adjudicate the merits of his 
claim.  

In the present case, the Veteran alleges the RO committed clear 
and unmistakable error by failing to grant service connection for 
fibromyalgia.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the active 
military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A claim of service connection for fibromyalgia was denied in a 
May 10, 2006 rating decision.  The RO readjudicated the case in 
an April 2007 statement of the case.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that a 
statement of the case or supplemental statement of the case can 
constitute a "readjudication decision."  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The May 2006 and April 2007 denials were based on a finding that 
the Veteran's fibromyalgia was not caused by service.  The RO 
concluded that the Veteran's service treatment records did not 
reflect a diagnosis of fibromyalgia.  Post-service, VA outpatient 
treatment records dated in October 1997 reflect that the Veteran 
was assessed with "fibromyalgia???"  In September 2004, the 
Veteran was assessed with fibromyalgia.  

The Veteran alleges that the RO failed to consider, or 
inadequately weighed, evidence which established both a current 
diagnosis of fibromyalgia, and onset of this disorder during 
military service.  In his December 2007 claim of clear and 
unmistakable error, he stated that while fibromyalgia was not 
diagnosed during military service, his service treatment records 
nevertheless reflected treatment of his symptoms of this 
disorder.  He also alleged that a February 2006 letter from 
W.C.C., M.D., was not considered or, if it was considered, was 
improperly weighed by the RO.  This letter reflects that Dr. 
W.C.C. reviewed the Veteran's records and diagnosed fibromyalgia 
after having long discussions with the Veteran.  Dr. W.C.C. 
opined that fibromyalgia developed and gradually worsened after 
traumatic experiences in the early days of the Veteran's military 
career in combat training.  

After considering the Veteran's clear and unmistakable error 
allegations, the Board concludes clear and unmistakable error has 
not been established.  Regarding the RO's consideration of Dr. 
W.C.C.'s February 2006 letter, the Board observes that it, or Dr. 
C.'s other treatment records for the Veteran, were not listed 
among the evidence on the May 2006 rating decision.  Such 
evidence was listed, however, among the considered evidence 
within the April 2007 statement of the case; thus, the Board 
concludes the evidence was considered by the RO at that time.  

Considering next the Veteran's allegation that this evidence was 
improperly weighed by the RO, the Board also finds this 
allegation is without merit.  The Court has consistently held 
that a disagreement with how the RO evaluated the facts many 
years ago is inadequate to raise the claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  
Such a contention does not amount to a valid claim of clear and 
unmistakable error.  Baldwin v. West, 13 Vet. App. 1 (1999).  In 
the present case, the RO determined that Dr. W.C.C.'s opinion 
within the February 2006 letter was insufficient to overcome the 
contrary evidence of record, including the lack of an in-service 
diagnosis of fibromyalgia within the Veteran's service treatment 
records.  The Board also observes that several VA orthopedic 
examinations afforded the Veteran in April 1997, November 1997, 
and March 1998, failed to result in a diagnosis of fibromyalgia, 
and these examinations were not discussed within Dr. C.'s 
February 2006 letter.  Thus, the RO had a plausible basis within 
its May 2006 rating decision and April 2007 statement of the case 
in denying service connection for fibromyalgia.  The Board finds 
that the Veteran has not shown that the correct facts, as they 
were known at the time, were not before the adjudicator or that 
the law in effect at that time was incorrectly applied.  The 
Veteran has not otherwise pointed the Board toward any other 
errors which would constitute clear and unmistakable error as 
defined at 38 C.F.R. § 3.105(a).  

The Veteran has failed to establish that clear and unmistakable 
error existed in either the May 2006 rating decision or April 
2007 statement of the case.  He objects to how the evidence of 
record was weighed; his allegations that certain evidence was 
ignored or not considered are unfounded.  The rating actions at 
issue show that the RO considered all evidence of record fully 
and fairly.  As noted above, the May 2006 rating decision and 
April 2007 SOC reflects that the private medical records, as well 
as the Veteran's service records, VA outpatient treatment 
records, and VA examinations, were considered.  All relevant 
facts were before the RO, and the RO properly applied the 
governing laws and regulations regarding entitlement to service 
connection for fibromyalgia.

Under such circumstances, where the Veteran's assertions boil 
down to nothing more than a disagreement as to how the facts were 
weighed at the time of the rating decisions, the Veteran's appeal 
of the claim of CUE in the prior rating actions must be denied.  
Simmons v. Principi, 17 Vet. App. 104 (2003).  


ORDER

The claim of clear and unmistakable error within the May 10, 
2006, rating decision that denied service connection for 
fibromyalgia is denied.  




____________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


